      .-
AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case
                                                                                                                                FIL
                                            UNITED STATES DISTRICT COURT                                                        DEC I 7 2018
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                         CLERK, u.s. DISTRIC
                                                                                                                       SOUTHERN D            T COURT
                   UNITED STATES OF AMERICA                                        JUDGMENT IN ACRI                    IMAL CA~tTRICT OF CALIFORNIA
                                                                                                           .                                   DEPUTY
                                       v.                                          (For Offenses Committed On or After Novem er ,
               AURELIO HERNANDEZ-SEGURA (I)
                                                                                      Case Number:         18CR4850-W

                                                                                   Holly S Hanover
                                                                                   Defendant's Attorney
REGISTRATION NO.                       72630298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)               One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                    Count
Title & Section                           Nature of Offense                                                                        Number(s)
18 USC 1544                                 MISUSE OF PASSPORT                                                                           I




     The defendant is sentenced as provided in pages 2 through                               2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                                          dismissed on the motion of the United States.

!ZI · .Assessment: $100.00-Waived

           JVTA Assessment* : $
D
           *Justice fo r Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI        No fine                   D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.




                                                                                   HON . THOMA                 HELAN
                                                                                   UNITED STA TES DISTRICT JUDGE




                                                                                                                                    18CR4850-W
      ;



AO 2458 (CASO Rev. 02/ 18) Judgment in a Criminal Case

DEFENDANT:                   AURELIO HERNANDEZ-SEGURA (I)                                          Judgment - Page 2of2
CASE NUMBER:                 18CR4850-W

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four (4) months




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custody of the United States Marshal.

 D        The defendant shall surrender to the United States Marshal for this district:
          D     at                            A.M.              on
          D     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN

 I have executed this judgment as follows:

          Defendant delivered on


 at       ~~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                          18CR4850-W
